Syllabus by
DAY, J.
TRIAL
(590 E3p) Declarations against interest of a deceased person, either oral or in writing, binding him or binding or impairing his estate, may be. given in evidence against his personal representative in an action for services rendered such deceased, the same as if he had been living and a party to the action.
DECEDENTS’ ESTATES
(220 E) In an action against an administrator to recover for services rendered a decedent, a writing, signed by such decedent, found among his papers after death, promising to pay the,person claiming to have rendered such services a fixed sum, upon the decedent’s death, although having, no legal or binding force as a promissory note, is admissible, however, in evidence as bearing upon the question whether or not such services were in fact rendered and, if so were performed with the expectation by the respective parties of giving and receiving pay therefor.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Allen, JJ, concur.